DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/2/22 has been entered.  Claims 17-23 remain pending in the application, Claims 1-16 have been previously withdrawn, and no new claims were added.  

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive. Applicant argues that Sato discloses an initial coating and does not disclose or suggest a refining step in which a surface is re-coated.  The examiner disagrees with applicant’s evaluation of the prior art and the claim language.  The claim does not specifically say refining step of re-coating.  The claim provides for the optical filter being assembled or refined to have a feature selected from the group that includes re-coating using sputter deposition.  Sato teaches coating by sputter deposition, while it may not specifically teach re-coating, it does not teach away from the idea and duplication of the same step would be within the skill set of one of ordinary skill in the art for increased effect. It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  It is not clear from the disclosure that re-coating is essential to the final product since an initial coating is not claimed, steps between coating steps are not claimed, and there is no actual coating claimed in the structure itself.  
Applicant further argues that the re-coating would lead to a structural difference from the filter of Sato because it would have multiple coatings applied at different times rather than just an initial coating as provided for by Sato.  The examiner disagrees.  Neither Claim 17 not 23 claims a coating in the structure and a distinction between multiple layers of the same coating applied at different times and one thicker layer applied at once would require significantly more information that is currently provided in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 17 is a device, the claim limitations that applicant is arguing are product by process limitations.  It has been held  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  MPEP 2113. The product here is an optical filter comprising two optical elements held adjacent by a surface covering adhesive layer, which Sato teaches. The method steps to create that product or the functionalities that it has are not factors in determining patentability of the device itself. The rejection is therefore maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2011-253078)1, previously cited.
Regarding Claim 17: Sato teaches an optical filter (fig 1) comprising: at least two optical elements that each comprise a substrate with two opposing major surfaces (11 & 12), the at least two optical elements being held adjacent to each other by a surface-covering adhesive layer for holding the at least two optical elements at a predefined distance (13, ¶21 can substitute adhesive for spacer), wherein the optical filter is a band pass filter (¶16) with at least one light transmitting spectral range and at least one light blocking spectral range (fig 8), and wherein the optical filter is assembled or refined to have at least one of said two opposing major surfaces being re-coated using sputter deposition (¶17). Sato does not specifically teach a TWD for at least one test wavelength being less than half of said at least one test wavelength or a variation of a characteristic wavelength over an aperture area less than +0.25. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). These claim limitations are considered function limitations which do not distinguish the claim structure from the prior art. Absent showing unobvious structural differences it appears, prima facie, that the prior art Sato discloses all the claimed structure that is capable of performing the recited claim functions. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding Claim 18: Sato discloses the invention as described in Claim 17, and further teaches a transmittance that transitions between said at least one light-transmitting spectral range and said at least one light blocking spectral range with an edge steepness of less than 2 percent (fig 8).
Regarding Claim 19: Sato discloses the invention as described in Claim 17 and further teaches wherein at least one of said two opposing major surfaces is coated with at least one optical layer (¶17).
Regarding Claim 20: Sato discloses the invention as described in Claim 17 and further teaches the substrate being an optical glass (¶17).
Regarding Claim 21: Sato discloses the invention as described in Claim 17 and further teaches the substrate being flat (fig 1, ¶20).
Regarding Claim 23: Sato teaches an optical filter (fig 1) comprising: at least two optical elements that each comprise a substrate with two opposing major surfaces (11 & 12), the at least two optical elements being held adjacent to each other by spacers (13) so that the optical filter is able to be disassembled (¶21 implied by “in order to install”), wherein the optical filter is a band pass filter (¶16) with at least one light transmitting spectral range and at least one light blocking spectral range (fig 8), and wherein the optical filter is assembled or refined to have at least one of said two opposing major surfaces being re-coated using sputter deposition (¶17). Sato does not specifically teach a TWD for at least one test wavelength being less than half of said at least one test wavelength or a variation of a characteristic wavelength over an aperture area less than +0.25. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). These claim limitations are considered function limitations which do not distinguish the claim structure from the prior art. Absent showing unobvious structural differences it appears, prima facie, that the prior art Sato discloses all the claimed structure that is capable of performing the recited claim functions. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2011-253078)2, previously cited, in view of Johnson (US 2003/0133208), previously cited. 
Regarding Claim 22: Sato discloses the invention as described in Claim 17 but does not specifically teach an aperture area of at least 1225 square millimeters. However, in a similar field of endeavor, Johnson teaches the optical filter with an aperture (fig 5) where the inner diameter is selected to provide a desired effect (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an aperture area of at least 1225 square millimeters for the purpose of allowing electromagnetic energy to be propagated through at least a portion of the filter (¶63) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Further, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPRQ 237 (CCPA 1955).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/17/22


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference is being made to the EPO translation previously provided by applicant
        2 Reference is being made to the EPO translation previously provided by applicant